            Case 1:20-cv-10088-LLS Document 8 Filed 07/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WALTER HERRING,

                                   Plaintiff,
                                                                  20-CV-10088 (LLS)
                       -against-
                                                               ORDER OF DISMISSAL
MEDICAL STAFF UNIT, et al.,

                                   Defendants.

LOUIS L. STANTON, United States District Judge:

         By order dated March 15, 2021, the Court directed Plaintiff to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not filed an amended complaint. 1 Accordingly, the complaint, filed in

forma pauperis (IFP) under 28 U.S.C. § 1915(a)(1), is dismissed under 28 U.S.C.

§ 1915(e)(2)(B)(ii).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     July 21, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




1
 On April 20, 2021, Plaintiff requested more time to file an amended complaint but did not file
any submissions after that date.
